Name: Council Decision (EU) 2019/1317 of 18 July 2019 on the position to be adopted on behalf of the European Union within the Joint Committee established under the Agreement between the European Union and Japan for an Economic Partnership, as regards the establishment of the list of arbitrators
 Type: Decision
 Subject Matter: Asia and Oceania;  cooperation policy;  justice;  international security;  EU institutions and European civil service;  European construction
 Date Published: 2019-08-05

 5.8.2019 EN Official Journal of the European Union L 205/12 COUNCIL DECISION (EU) 2019/1317 of 18 July 2019 on the position to be adopted on behalf of the European Union within the Joint Committee established under the Agreement between the European Union and Japan for an Economic Partnership, as regards the establishment of the list of arbitrators THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Union and Japan for an Economic Partnership (1) (the Agreement) was concluded by the Union on 20 December 2018 by Council Decision (EU) 2018/1907 (2) and entered into force on 1 February 2019. Pursuant to Article 22.1(4) of the Agreement, the Joint Committee is to ensure that the Agreement operates properly and effectively. (2) Article 21.9(1) of the Agreement provides that the Joint Committee, during its first meeting, is to establish a list of at least nine individuals who are willing and able to serve as arbitrators. Pursuant to Article 22.2(3) of the Agreement, decisions of the Joint Committee may be adopted also in writing. (3) It is appropriate to establish the position to be adopted on the Union's behalf in the Joint Committee, as the Decision establishing the list of arbitrators will be binding on the Union. (4) The position of the Union within the Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on the Union's behalf within the Joint Committee established under the Agreement between the European Union and Japan for an Economic Partnership, as regards the establishment of the list of arbitrators, shall be based on the draft Decision of the Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 July 2019. For the Council The President T. TUPPURAINEN (1) OJ L 330, 27.12.2018, p. 3. (2) Council Decision (EU) 2018/1907 of 20 December 2018 on the conclusion of the Agreement between the European Union and Japan for an Economic Partnership (OJ L 330, 27.12.2018, p. 1). DRAFT DECISION No ¦/2019 OF THE JOINT COMMITTEE UNDER THE AGREEMENT BETWEEN THE EUROPEAN UNION AND JAPAN FOR AN ECONOMIC PARTNERSHIP of ¦ on the establishment of the list of individuals who are willing and able to serve as arbitrators THE JOINT COMMITTEE, Having regard to the Agreement between the European Union and Japan for an Economic Partnership, signed in Tokyo on 17 July 2018, and in particular Articles 21.9(1) and 22.2(3) thereof, HAS ADOPTED THIS DECISION: Article 1 The list of individuals who are willing and able to serve as arbitrators is established as set out in the Annex. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Joint Committee Minister for Foreign Affairs of Japan EU representative ANNEX List of arbitrators referred to in Article 21.9 (1) of the Agreement Arbitrators proposed by the European Union 1. Pieter Jan KUIJPER 2. Laurence BOISSON DE CHAZOURNES 3. Giorgio SACERDOTI 4. HÃ ©lÃ ¨ne RUIZ FABRI Arbitrators proposed by Japan 1. Akio SHIMIZU 2. Ichiro ARAKI 3. Shotaro OSHIMA 4. Kozo KAWAI 5. Hironobu SAKAI Chairpersons 1. Merit JANOW (United States) 2. David UNTERHALTER (South Africa) 3. Christian HÃ BERLI (Switzerland) 4. Armand DE MESTRAL (Canada) 5. William DAVEY (United States) 6. Jennifer A. HILLMAN (United States)